Citation Nr: 1102166	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, 
Mississippi


THE ISSUE

Entitlement to reimbursement of medical expenses for private 
medical treatment received on July 30, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision by the Department of 
Veterans Affairs (VA) New Orleans Veterans Service Network (VISN) 
16 Consolidated Fee Unit, Flowood, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking reimbursement for medical treatment he 
received on July 30, 2008.  The VISN is noted to have initially 
denied this claim in September 2008, based on consideration under 
the Veteran's Millennium Act governing authorized payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1003 (2010).  The denial was made 
on the basis that VA medical facilities were reasonably 
available.  After the Veteran filed a notice of disagreement, VA 
reconsidered the matter in November 2008.  This decision 
confirmed the prior denial, now under 38 C.F.R. § 17.120 
governing authorized payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities.  This denial was based on a finding that the 
condition treated on July 30, 2008 was being deemed "non 
emergent" as well as a finding that VA facilities were 
considered to be reasonably available.  

The Board finds that remand is necessary to properly develop this 
matter.  The Veteran is alleging that when he received emergency 
treatment at a private medical facility on July 30, 2008, it was 
for a condition he reasonably believed to be emergent, as he was 
in severe pain that he could no longer tolerate, after having had 
a fever over 101-102 degrees for 4 days.  He indicated that the 
VA facility near him was closed at the time he sought treatment.  
He claims that there are no walk-in VA clinics in his area and 
that it could take up to 4 weeks or more to get an appointment at 
the VA facility.  He indicated that VA advised him that he should 
go to a local emergency room.

The available medical records show that the Veteran received 
treatment on July 30, 2008 at a private hospital's emergency room 
for symptoms that included headache, fever, muscle cramping in 
his legs, diarrhea and nausea.  He had been febrile for about 5 
days, but indicated that the headaches had developed over the 
past several hours.  He was also noted to have diabetes reported 
in the medical history by triage.  

The Medical center has denied his claim on the basis that the 
condition treated was not of an emergent nature and that VA 
facilities were reasonably available.  However under 38 C.F.R. 
§ 17.1002(b), an emergent condition is noted to include one that 
a reasonable lay person would have reasonably expected that delay 
in treatment could have been hazardous to life or health.  Such 
criteria can be met by symptoms that include severe pain.  

In light of the Veteran's contentions of having been in severe 
pain, as well as his allegations that the VA facilities were not 
available, further clarification is needed, to include 
clarification as to the availability of VA facilities in the 
Veteran's area.  The Board notes also that the claims file had 
been requested but not made available by the VAMC.  This was 
pointed out by the Veteran's representative in the November 2010 
brief.  As the claims folder could contain information pertinent 
to this claim (to include evidence regarding the availability of 
VA facilities), an effort should be made to obtain it.  

The claims folder is also needed to verify basic entitlement 
issues in this matter.  Specifically, the records in the claims 
folder could clarify whether the Veteran is service connected for 
any disabilities, or if not service connected for any 
disabilities, whether he was enrolled in the VA health care 
system and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  Such information is 
crucial in order to for the Board to determine whether 
reimbursement could potentially be authorized under the 
Millennium Act, or under 38 C.F.R. § 17.120.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take steps to obtain the 
Veteran's claims folder and associate it with 
the medical folder.

2.  Thereafter, the AOJ should clarify the 
availability of the VA facilities closest to 
the Veteran on July 30, 2008, to include the 
distance from his residence, the hours of 
operation, emergency "walk in" policy and 
the appointment scheduling policy (to include 
the average length of time to obtain an 
appointment) at the time.  In so doing, the 
AOJ should attempt to verify whether or not a 
VA facility advised the Veteran to seek 
treatment at a private facility. 

3.  Thereafter, following completion of 
above, the AOJ should obtain a medical 
opinion as to whether the condition treated 
by the private medical provider on July 30, 
2008 was emergent in nature.  

4.  After completion of items 1-3, and after 
any additional development deemed appropriate 
is completed, the AOJ should readjudicate the 
Veteran's claim for reimbursement for 
expenses for private medical treatment 
received on July 30, 2008.  If the benefit 
sought is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  After an 
appropriate time is afforded for the Veteran 
or his representative to respond, the matter 
should be returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


